Title: To James Madison from Anthony Merry, 5 August 1805
From: Merry, Anthony
To: Madison, James


          
            Sir,
            Washington August 5th. 1805
          
          I have received the Honor of your Letter of the 30th. of last Month requesting me to use my good offices to procure the Release of Benjamin Moore, an American Citizen, who is said to have been impressed, and to be on board His Majesty’s Ship Liander.
          I shall not fail, Sir, to transmit without Loss of Time the Document which your Letter inclosed, proving the Citizenship of the abovementioned Individual, to the Commander in Chief of His Majesty’s Ships on the Halifax Station, and to accompany it with the Desire which you have expressed for his Discharge. I have the Honor to be, with high Respect and Consideration, Sir, your most obedient humble Servant
          
            Ant: Merry
          
        